DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 01 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, directed to claims 1-11, 14-17 and 30-32 in the reply filed on 01 July 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0170358 to Ishii et al.
	In regards to claim 30, Ishii teaches a method of fabricating a fused fiber coupler (Figure 3), comprising fusing a coupling portion (15) of a single mode fiber, SMF (11, [0057]), and an optical fiber, OF (12).  But Ishii fails to expressly teach an orbital angular momentum fiber, OAMF.  However, orbital angular momentum fibers are commonly used in the art and readily available.  These fibers are chosen for their desired properties in order to provide the necessary steps of fusing to another fiber for coupling purposes.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided an orbital angular momentum fiber, OAMF.
	Furthermore, although Ishii does not expressly teach the diameter of the SMF and the diameter of the OF being such that the effective refractive indices of the fibers are matched for a single mode of the SMF and an orbital angular momentum, OAM, mode of the OF for a coupling wavelength of light.  However, the effective refractive index is determined by all the surrounding material.  Since the two fibers are fused together, the effective refractive index would be substantially equal at the fused portions.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the diameter of the SMF and the diameter of the OF being such that the effective refractive indices of the fibers are matched for a single mode of the SMF and an orbital angular momentum, OAM, mode of the OF for a coupling wavelength of light.
Additionally, since Ishii does disclose all of the claimed method steps so form the structural features of the fused fiber coupler as discussed, the properties or functions that are presumed to be inherent to the structure of fused fiber coupler  Ishii teaches a fused fiber coupler that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics. (See MPEP 2112.01).
The examiner notes that if the claimed structure does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential.  
	Allowable Subject Matter
Claims 1-11, 14-17 and 31-32 are allowed.  The prior art of record fails to disclose or reasonably suggest a fused fiber coupler comprising a plurality of single mode fibers SMF and an orbital angular momentum fiber OAMF, the fibers having a coupling portion in which the fibers are longitudinally aligned side by side and fused at least over a coupling length in which the plurality of SMF and the OAMF are tapered such that the diameter of each of the plurality of SMF and the diameter of the OAMF give the fibers matching effective refractive indices for a single mode of the plurality of SMF and an orbital angular momentum (OAM) mode of the OAMF for a coupled wavelength of light in addition to the accompanying features of the independent claims.  
Close prior arts of record U.S. Patent Application Publication 2004/0170358 to Ishii and U.S. Patent Application Publication 2006/0266743 to Chi et al both teach two single optical fibers fused together, at least one fiber being a single mode fiber.  Neither Ishii nor Chi teaches a plurality of single mode fibers as the first fused fiber and an orbital angular momentum fiber as the second fused fiber.
	Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  References C and D both discuss fused fiber couplers.  NPL reference U teaches spliced optical fibers.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874